          Case 1:17-cr-00201-ABJ Document 458 Filed 12/04/18 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                            Crim. No. 17-201 (ABJ)
 PAUL J. MANAFORT, JR.


                Defendant.


              GOVERNMENT’S MOTION FOR PERMISSION TO OBTAIN
              SEALED PORTIONS OF NOVEMBER 30, 2018, TRANSCRIPT

        The United States of America, by and through Special Counsel Robert S. Mueller III,

respectfully moves for permission to obtain a copy of the November 30, 2018 scheduling

conference transcript, including all sealed portions. The United States does not seek to unseal the

transcript to the public.

                                                     Respectfully submitted,

                                                     ROBERT S. MUELLER III
                                                     Special Counsel

Dated: December 4, 2018                      By:     __/s/__Andrew Weissmann___
                                                     Andrew Weissmann
                                                     U.S. Department of Justice
                                                     Special Counsel’s Office
                                                     950 Pennsylvania Avenue N.W.
                                                     Washington, D.C. 20530
                                                     Telephone: (202) 616-0800


                                                     Attorney for the United States of America
        Case 1:17-cr-00201-ABJ Document 458-1 Filed 12/04/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

              v.
                                            Crim. No. 17-201 (ABJ)
 PAUL J. MANAFORT, JR.

               Defendant.


                                            ORDER

       Upon consideration of the government’s motion for permission to obtain sealed portions

of the November 30, 2018 transcript, it is hereby

       ORDERED that the government’s motion is GRANTED; and

       IT IS FURTHER ORDERED that the court reporter may provide the government with a

copy of the November 30, 2018 transcript.



Date: December ____, 2018                    ______________________________
                                             Hon. Amy Berman Jackson
                                             United States District Judge
